UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4348
WENDELL TYRONE RICKS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
               Leonie M. Brinkema, District Judge.
                         (CR-99-359-A)

                      Submitted: October 26, 2000

                      Decided: November 6, 2000

    Before WIDENER, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Gregory E. Stambaugh, Manassas, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, Sonya L. Sacks, Special Assistant
United States Attorney, M. Sean O’Neill, Special Assistant United
States Attorney, Alexandria, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. RICKS

                              OPINION

PER CURIAM:

   Wendell Tyrone Ricks appeals his convictions and sentence for
conspiracy to possess with intent to distribute cocaine base, two
counts of distribution of cocaine base, and possession with intent to
distribute cocaine base. Finding no reversible error, we affirm.

   Ricks contends that the evidence was insufficient to support his
convictions. A reviewing court must uphold a jury’s verdict if the evi-
dence, when viewed in the light most favorable to the government, is
sufficient for a rational trier of fact to have found the essential ele-
ments of the crime beyond a reasonable doubt. See Glasser v. United
States, 315 U.S. 60, 80 (1942). We have reviewed the record and are
satisfied that substantial evidence supports each of Ricks’ convic-
tions.

   Ricks also claims that the district court abused its discretion in
admitting telephone records into evidence that documented calls made
from Ricks to his co-defendant, Ronald McCombs. Specifically,
Ricks contends that including a complete list of his telephone calls
was unduly prejudicial and likely led the jury to believe that Ricks
engaged in drug dealing based on the high volume of calls made. The
evidence, however, was relevant to establishing Ricks’ partnership
with McCombs. See United States v. Baker, 985 F.2d 1248, 1255 (4th
Cir. 1993). Moreover, Ricks was not unfairly prejudiced by the
admission of this evidence given the substantial evidence against him.
See Fed. R. Evid. 403; Garraghty v. Jordan, 830 F.2d 1295, 1298 (4th
Cir. 1987) (finding that this court "defer[s] to a trial court’s Rule 403
balancing unless it is an arbitrary or irrational exercise of discre-
tion."). We therefore find that the district court did not abuse its dis-
cretion in admitting the records into evidence.

    Accordingly, we affirm Ricks’ convictions and sentence.* We dis-

  *We have considered the effect of Apprendi v. New Jersey, 530 U.S.
___, 120 S. Ct. 2348 (2000), and find that, because Ricks’ sentence of
imprisonment and term of supervised release did not exceed the statutory
maximums set out in 21 U.S.C.A. § 841(b)(1)(C) (West 1999), his sen-
tence is permissible under Apprendi. See United States v. Angle, Nos. 96-
4662/4672, 99-4187, 2000 WL 1515159, *10 (4th Cir. Oct. 12, 2000).
                      UNITED STATES v. RICKS                      3

pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                        AFFIRMED